O. D. Bratton v. Commissioner.Bratton v. CommissionerDocket No. 36222.United States Tax Court1953 Tax Ct. Memo LEXIS 363; 12 T.C.M. 170; T.C.M. (RIA) 53054; February 19, 1953Lowell W. Taylor, Esq., 950 Commerce Title Building, Memphis, Tenn., for the petitioner. A. Robert Doll, Esq., for the respondent.  JOHNSON Memorandum Opinion JOHNSON, Judge: The respondent determined a deficiency in petitioner's income tax for the year 1945 in the amount of $11,608.79. Petitioner is a resident of Memphis, Tennessee, and filed his income tax return for the year 1945 with the collector of internal revenue for the western district of Tennessee. The only issue here presented is whether respondent in his notice of deficiency erred in holding that petitioner's wife, Mrs. Dorothy Bratton, and his daughter, Mrs. E. L. Betz, were not partners in the partnership firm of Memphis Box and Egg Case Company and that the income1953 Tax Ct. Memo LEXIS 363">*364  they received in the taxable year was taxable to and should have been included by petitioner in his income for that year. That portion of respondent's deficiency notice here contested by petitioner reads as follows: "(b) In your return you reported distributable income from the partnership, Memphis Box and Egg Case Company, Memphis, Tennessee, in the amount of $1,316.99. It is held that your wife, Mrs. Dorothy Bratton, and your daughter, Mrs. E. L. Betz, were not members of the partnership within the meaning of the Internal Revenue Code; and that your correct distributable income therefrom amounted to $14,480.91. Accordingly, your net income has been increased in the amount of $13,169.92. Section 22 (a), Internal Revenue Code." Other adjustments made by respondent in his notice of deficiency were not contested by petitioner. During the trial of this proceeding respondent's counsel, in open court, confessed error to his determination in paragraph (b) above to the effect that petitioner's wife and daughter were not partners and that petitioner was taxable on the income they received from the partnership. Accordingly, respondent's determination on the partnership1953 Tax Ct. Memo LEXIS 363">*365  issue is reversed. Decision will be entered under Rule 50.